Citation Nr: 1641974	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, diagnosed as major depressive disorder.

2.  Entitlement to service connection for a low back disability, diagnosed as lumbar muscle spasm.

3.  Entitlement to service connection for a menstrual disability, diagnosed as uterine fibroids, status post hysterectomy.

4.  Entitlement to service connection for a right knee disability, diagnosed as right knee patellofemoral pain syndrome.

5.  Entitlement to service connection for a left knee disability, diagnosed as left knee patellofemoral pain syndrome.

6.  Entitlement to service connection for a right wrist disability, diagnosed as right wrist strain.

7.  Entitlement to service connection for a disability manifested by fatigue, diagnosed as insomnia.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for a neurological disability, diagnosed as migraine headaches, to include as secondary to fibromyalgia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1992 to September 1996, including honorable service from April 1994 to July 1994 in Saudi Arabia during the Persian Gulf War.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) and from an October 2010 rating decision of the St. Louis, Missouri RO.  The record is now in the jurisdiction of the Houston RO.

In January 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the record.  From the date of the May 2016 hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration, which was submitted in July 2016 with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

The Veteran had also initiated appeals of denials of service connection for rheumatoid arthritis and for irritable bowel syndrome (IBS).  On the record at the January 2013 DRO hearing, she withdrew the issue of service connection for rheumatoid arthritis; consequently, that matter is not before the Board.  An August 2016 rating decision granted service connection for IBS; consequently, that matter is not before the Board.

The issue seeking reinstatement of the Veteran's education benefits has been raised by the record (in a December 2013 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed lumbar muscle spasm began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed uterine fibroids, status post hysterectomy, began in service and persisted until the time of her post-service hysterectomy.

4.  It is reasonably shown that the Veteran's currently diagnosed right knee patellofemoral pain syndrome began in service and has persisted since that time.

5.  It is reasonably shown that the Veteran's currently diagnosed left knee patellofemoral pain syndrome began in service and has persisted since that time.

6.  It is reasonably shown that the Veteran's currently diagnosed right wrist strain began in service and has persisted since that time.

7.  It is reasonably shown that the Veteran's currently diagnosed insomnia began in service and has persisted since that time.

8.  It is reasonably shown that the Veteran's currently diagnosed fibromyalgia is presumed to have been incurred as a result of her Persian Gulf War service.

9.  It is reasonably shown that the Veteran's currently diagnosed migraine headaches were caused by her [now] service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Service connection for a low back disability, diagnosed as lumbar muscle spasm, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Service connection for a menstrual disability, diagnosed as uterine fibroids, status post hysterectomy, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Service connection for a right knee disability, diagnosed as right knee patellofemoral pain syndrome, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Service connection for a left knee disability, diagnosed as left knee patellofemoral pain syndrome, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Service connection for a right wrist disability, diagnosed as right wrist strain, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  Service connection for a disability manifested by fatigue, diagnosed as insomnia, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  Service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

9.  Service connection for a neurological disability, diagnosed as migraine headaches, as secondary to [now] service-connected fibromyalgia, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because all of the claims are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for her honorable service, including in Saudi Arabia during the Persian Gulf War.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Psychiatric Disability

In this case, the Veteran reports that she currently suffers from a psychiatric disability as a result of stress that she experienced during military service.  She also reports that she has suffered from psychiatric symptoms (including depression) ever since her military service.

The Veteran's service treatment records document that she sought treatment in October 1995 for "complaints perhaps related to stress."  She also presented at that time with concerns about sleep problems, and reported that her difficulties began intermittently during the past three years.  She reported feeling anxious, fearful, and restless, with behavior problems including sleep disturbances.  She was diagnosed at this time in October 1995 with primary insomnia, and it was noted that she signed up for a December 1995 session of a stress management workshop.

Approximately nine months post-service, a June 1997 VA treatment record noted the Veteran's reported symptoms of depression, and she was diagnosed with dysthymia with possible overlying episodes of major depression.  Subsequent VA treatment records documented her treatment for depression.  A July 2005 VA treatment record noted that she had a positive history of "MST" (military sexual trauma), but it was clarified that this was "verbal harassment and hazing[,] nothing physical."  A November 2008 VA treatment record noted her reported "verbal abuse" from a supervisor just before she was discharged from active duty.  A January 2009 report of contact with the Veteran noted that she was homeless and living in a domiciliary due to her depression.  At a February 2009 private psychiatric examination, she was diagnosed with recurrent major depressive disorder.  A June 2010 VA general medical and Gulf War examination noted that she had a history of depression, anxiety, and sleep impairment.

At her January 2013 DRO hearing, the Veteran testified that while in service from 1993 on, some supervisors had made her feel nervous and worthless; that she was "terrified" going to work sometimes; and that she was almost assaulted by a male supervisor just prior to separation ("he came to me with his fists").  She also testified that she could not go to the mental health clinic in service (because "new Airmen under no circumstances...go to the mental health clinic"), so she dealt with her psychiatric symptoms by going to the base chaplain (sometimes every week) during her years in service.  She further testified that her psychiatric symptoms (including sadness, feelings of worthlessness, suicidal ideation, depression, fatigue, lack of motivation, and difficulty making decisions) all started in service and continued after service, and that she had suffered with them until finally deciding to go to VA in 1997 for emergency triage, and she had been treated ever since.

At her May 2016 Board hearing, the Veteran testified that she had been treated in service in October 1995 for episodes of insomnia, and that she had later experienced severe depression (in addition to feeling anxious, fearful, and restless).  She also testified that her psychiatric symptoms became progressively worse from the time she was treated in service in October 1995 until her first instance of VA treatment in June 1997, and that she had had ongoing depression since then.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a psychiatric disability ever since service.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service psychiatric symptoms are supported by, as well as consistent with, the findings in her service treatment records.  The medical evidence of record documents that, since her military service, she has been treated for depression and has been given a diagnosis of major depressive disorder.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing depression ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current psychiatric disability and her military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.  Accordingly, service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Low Back Disability

In this case, the Veteran reports that she currently suffers from a low back disability as a result of injuries that she experienced during military service, to include during the performance of her duties as an Information Management Journeyman (which is listed as her primary specialty on her DD Form 214).  She also reports that she has suffered from low back pain ever since her military service.

The Veteran's service treatment records document that she sought treatment in December 1992 for back pain when she fell backwards down a flight of stairs after being pushed during an argument.  X-rays of her lumbar spine in December 1992 revealed a mild rotatory scoliosis to the left, but were otherwise normal.  In December 1993, she complained of recurrent low back pain for one year (off and on) and reported discomfort with lifting boxes; she was assessed with mechanical low back pain aggravated by lifting, and was assigned a one-month Physical Profile and referred for physical therapy.  In May 1996, she reported that she was not having any back symptoms.

Post-service, a July 2005 VA treatment record noted the Veteran's report of a back injury about 10 years prior as a result of falling down some stairs.  Subsequent VA treatment records documented her treatment for low back pain.  A September 2009 VA treatment record noted that she had lumbar discomfort from falling down the stairs in 1992 and again in 2005.  A November 2009 VA treatment record noted that she had had pain intermittently for years associated with an injury in the military due to falling down stairs.  At a June 2010 VA fibromyalgia examination, she reported gradual onset of pains in her lower back.  An August 2011 VA treatment record noted her report of lumbar discomfort for the past 20 years, and she stated that she felt as though lifting boxes in the military was the cause; she was assessed with muscle spasm, pelvic unleveling, and mild scoliotic curve (in addition to fibromyalgia).

At her January 2013 DRO hearing, the Veteran testified that she had duties in the military as an Information Management Journeyman that were hard on her body, including working in the mailroom and working with publications and files, where she was constantly lifting boxes and packages, performing heavy lifting, and bending over to pick things up.  She also testified that her back had started bothering her on active duty and continued to bother her after service.  She further testified that she had worn a lower back brace in 1993 but did not seek medical care for this in service (because "I wasn't told that I should and I didn't know to do so"), and that she had taken over-the-counter pain medication in the years after service.

At her May 2016 Board hearing, the Veteran testified that in service she worked in the mailroom and with publications and forms, where she constantly had to perform "heavy physical labor" such as lifting boxes and pushing things around (including a trolley cart).

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a low back disability ever since service.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service low back symptoms are supported by, as well as consistent with, the findings in her service treatment records and the duties (such as bending and heavy lifting) that would have been required of her as an Information Management Journeyman.  The medical evidence of record documents that, since her military service, she has been treated for low back pain and has been given a diagnosis of lumbar muscle spasm.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing low back pain ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current low back disability and her military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lumbar muscle spasm began in service and has persisted since that time.  Accordingly, service connection for a low back disability, diagnosed as lumbar muscle spasm, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a low back disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Menstrual Disability

In this case, the Veteran reports that she suffered from a menstrual disability continuously from the time of her military service until she underwent a post-service hysterectomy in January 2009.

The Veteran's service treatment records document that she sought treatment in March 1994 for dark brown vaginal discharge and cramps, and it was noted that she had menstrual blood in her vagina.  In August 1994, she complained of "bad" menstrual cramping that had started the day before.

Approximately nine months post-service, a June 1997 VA treatment record noted the Veteran's request for a gynecology appointment.  A December 2008 VA treatment record noted her complaints of vaginal discharge that was brownish in color and malodorous, and noted continued pain from fibroids.  A January 2009 VA surgical summary documented that she underwent a hysterectomy with diagnoses of fibroid uterus, menorrhagia, and abdominal pain.  At a June 2010 VA gynecology examination, the date of onset of her menstrual disorder was noted to be 1994, and she reported that she started having heavy menses circa 1994.  She also reported being seen in two emergency rooms in 2008 for bleeding and pain, and that she underwent a hysterectomy in January 2009 for uterine fibroids after having symptoms of severe menstrual cramps and heavy menstrual bleeding with clots.  The June 2010 VA gynecology examiner noted that the Veteran's dysfunctional uterine bleeding/menstrual disorder had a specific etiology of uterine fibroids.

At her January 2013 DRO hearing, the Veteran testified that she was having extremely heavy menstrual bleeding and pain in service (which she did seek medical care for), and that after service it got increasingly worse.  She also testified that an x-ray revealed a leiomyoma (uterine fibroid) in 2003.  She further testified that she ultimately had a hysterectomy (in January 2009) because she was bleeding uncontrollably with "baseball-size blood clots" and had pain that would send her to the emergency room.

At her May 2016 Board hearing, the Veteran testified that she had had heavy menstrual bleeding and pain in service and that these symptoms had gotten progressively worse from service until she had the hysterectomy.  She also testified that she was first seen by VA for these symptoms in 1997 or 1998 and was put on a birth control with the hope of stopping her periods, but she said it had the opposite effect.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a menstrual disability ever since service until the time of her post-service hysterectomy.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service menstrual symptoms are supported by, as well as consistent with, the findings in her service treatment records.  The medical evidence of record documents that, since her military service, she was treated for menstrual cramping and heavy bleeding and had been given a diagnosis of uterine fibroids, which were ultimately removed when she underwent a hysterectomy in January 2009.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing menstrual symptoms ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current menstrual disability and her military service.

[While the June 2010 VA gynecology examiner opined that the Veteran's menstrual disability was not caused by or a result of her Gulf War service (with the rationale being that neither a menstrual disorder nor uterine fibroids were diagnosed in service), the Board finds that this opinion did not adequately consider the Veteran's in-service treatment for menstrual symptoms in March 1994 and August 1994 or her reports of continuous menstrual symptoms since service, and therefore such opinion is entitled to no probative weight.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed uterine fibroids, status post hysterectomy, began in service and persisted since that time (until the time of her post-service hysterectomy).  Accordingly, service connection for a menstrual disability, diagnosed as uterine fibroids, status post hysterectomy, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a menstrual disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Right Knee and Left Knee Disabilities

In this case, the Veteran reports that she currently suffers from right and left knee disabilities as a result of injuries that she experienced during military service, to include during the performance of her duties as an Information Management Journeyman (which is listed as her primary specialty on her DD Form 214).  She also reports that she has suffered from right and left knee pain ever since her military service.

The Veteran's service treatment records document that she reported in September 1993 that she stood all day long at work and at the end of the day her feet and legs hurt.

Post-service, at a June 2010 VA general medical and Gulf War examination, it was noted that the Veteran had pain and decreased range of motion in both knees.  At a June 2010 VA joints examination, she was diagnosed with bilateral knee patellofemoral pain syndrome.

At her January 2013 DRO hearing, the Veteran testified that she had duties in the military as an Information Management Journeyman that were hard on her body, including working in the mailroom and working with publications and files, where she was constantly lifting boxes and packages, performing heavy lifting, and bending over to pick things up.  She also testified that her knees had started bothering her on active duty and continued to bother her after service.  She further testified that she did not seek medical care for this in service (because "I wasn't told that I should and I didn't know to do so"), and that she had taken over-the-counter pain medication in the years after service.

At her May 2016 Board hearing, the Veteran testified that in service she worked in the mailroom and with publications and forms, where she constantly had to perform "heavy physical labor" such as lifting boxes and pushing things around (including a trolley cart).  She also testified that her knees had sometimes bothered her in service, and that she would sometimes take over-the-counter pain medication in service and at present.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from right and left knee disabilities ever since service.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service right and left knee pain are supported by, as well as consistent with, the findings in her service treatment records and the duties (such as bending and heavy lifting) that would have been required of her as an Information Management Journeyman.  The medical evidence of record documents that, since her military service, she has been treated for right and left knee pain and has been given a diagnosis of bilateral knee patellofemoral pain syndrome.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing right and left knee pain ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current right and left knee disabilities and her military service.

[While the June 2010 VA joints examiner opined that the Veteran's bilateral knee patellofemoral pain syndrome was not caused by or a result of her Gulf War service (with the rationale being that such disability is a common condition caused by mechanical risk factors, not environmental exposures, and that the Veteran's symptoms began several years after service), the Board finds that this opinion did not adequately consider the Veteran's in-service duties, her in-service report of pain in her legs in September 1993, or her reports of continuous right and left knee pain since service, and therefore such opinion is entitled to no probative weight.  See Reonal, 5 Vet.App. at 458, 460-61; see also Dalton, 21 Vet.App. at 23, 39-40.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed right and left knee patellofemoral pain syndrome began in service and have persisted since that time.  Accordingly, service connection for a right knee disability, diagnosed as right knee patellofemoral pain syndrome, and for a left knee disability, diagnosed as left knee patellofemoral pain syndrome, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for right and left knee disabilities, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Right Wrist Disability

In this case, the Veteran reports that she currently suffers from a right wrist disability as a result of injuries that she experienced during military service, to include during the performance of her duties as an Information Management Journeyman (which is listed as her primary specialty on her DD Form 214).  She also reports that she has suffered from right wrist pain ever since her military service.

The Veteran's service treatment records do not document any complaints, findings, diagnoses, or treatment pertaining to her right wrist in service.  However, as noted above, it has been confirmed that her primary specialty in service was an Information Management Journeyman.

Post-service, at a June 2010 VA general medical and Gulf War examination, it was noted that the Veteran had pain and decreased range of motion in her right wrist.  At a June 2010 VA joints examination, she was diagnosed with right wrist strain.

At her January 2013 DRO hearing, the Veteran testified that she had duties in the military as an Information Management Journeyman that were hard on her body, including working in the mailroom and working with publications and files, where she was constantly lifting boxes and packages, performing heavy lifting, and doing a lot of typing.  She also testified that her right wrist had started bothering her on active duty and continued to bother her after service.  She further testified that she did not seek medical care for this in service (because "I wasn't told that I should and I didn't know to do so"), and that she had taken over-the-counter pain medication in the years after service.

At her May 2016 Board hearing, the Veteran testified that in service she worked in the mailroom and with publications and forms, where she constantly had to perform "heavy physical labor" such as lifting boxes and pushing things around (including a trolley cart).  She also testified that her right wrist had sometimes bothered her in service, and that she would sometimes take over-the-counter pain medication in service and at present.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a right wrist disability ever since service.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service right wrist pain are supported by, as well as consistent with, the duties (such as typing and heavy lifting) that would have been required of her as an Information Management Journeyman.  The medical evidence of record documents that, since her military service, she has been treated for right wrist pain and has been given a diagnosis of right wrist strain.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing right wrist pain ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current right wrist disability and her military service.

[While the June 2010 VA joints examiner opined that the Veteran's right wrist strain was not caused by or a result of her Gulf War service (with the rationale being that such disability is most likely due to an overuse injury, not environmental exposures, and that the Veteran's symptoms began several years after service), the Board finds that this opinion did not adequately consider the Veteran's in-service duties or her reports of continuous right wrist pain since service, and therefore such opinion is entitled to no probative weight.  See Reonal, 5 Vet.App. at 458, 460-61; see also Dalton, 21 Vet.App. at 23, 39-40.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed right wrist strain began in service and has persisted since that time.  Accordingly, service connection for a right wrist disability, diagnosed as right wrist strain, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a right wrist disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Disability manifested by Fatigue

In this case, the Veteran reports that she has suffered from a disability manifested by fatigue ever since her military service.

The Veteran's service treatment records document that she sought treatment in October 1995 with concerns about sleep problems, and reported that her difficulties began intermittently during the past three years.  She reported feeling anxious, fearful, and restless, with behavior problems including sleep disturbances.  She was diagnosed at this time in October 1995 with primary insomnia, and it was noted that she signed up for a December 1995 session of a stress management workshop.

Approximately nine months post-service, a June 1997 VA treatment record noted the Veteran's report that she felt "tired all the time."  An August 1999 VA treatment record noted her complaint of one episode of insomnia, with her report that she also felt that way in 1993, and she complained of fatigue and lack of energy during the day.  An October 2003 VA treatment record noted that her presenting problems were depressed mood and insomnia.  At a June 2010 VA chronic fatigue syndrome (CFS) examination, the Veteran noted that she had chronic fatigue, drowsiness, and frequent sleep disturbance; the VA examiner noted that the Veteran did not meet the criteria for CFS, and opined that her symptoms of fatigue were most likely related to her fibromyalgia or depression.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a disability manifested by fatigue ever since service.  See 38 C.F.R. § 3.303(b).  Her competent and credible statements with regard to suffering in-service fatigue and insomnia symptoms are supported by, as well as consistent with, the findings in her service treatment records.  The medical evidence of record documents that, since her military service, she has been treated for fatigue and has been given a diagnosis of insomnia.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing fatigue ever since her service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current disability manifested by fatigue and her military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed insomnia began in service and has persisted since that time.  Accordingly, service connection for a disability manifested by fatigue, diagnosed as insomnia, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a disability manifested by fatigue, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Fibromyalgia

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) [updated on October 17, 2016].  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

In this case, the Veteran reports that she currently suffers from fibromyalgia as a result of her Persian Gulf War service.  Her DD Form 214 confirms that she served from April 1994 to July 1994 in Saudi Arabia during the Persian Gulf War.

At a June 2010 VA general medical and Gulf War examination, it was noted that her diagnosis of fibromyalgia was "determined to be part of the [V]eteran's service in the Gulf War."  At a June 2010 VA fibromyalgia examination, it was noted that the Veteran's symptoms of fibromyalgia included unexplained fatigue, sleep disturbance, headache, constipation, abdominal bloating, depression, difficulty concentrating, and musculoskeletal symptoms, and she was diagnosed with fibromyalgia.  The VA examiner noted: "Fibromyalgia represents a diagnosable but medically unexplained chronic multisystem illness related to the Gulf War service in Southwest Asia."

The Board finds that the competent evidence of record demonstrates that the Veteran meets the requirements for presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  Her DD Form 214 confirms that she served during the Persian Gulf War in the Southwest Asia theater of operations.  The medical evidence demonstrates that she has been diagnosed with a "qualifying chronic disability" (fibromyalgia).  Accordingly, service connection for fibromyalgia is warranted.

Service Connection - Neurological Disability

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran states that she currently suffers from a neurological disability caused by her fibromyalgia [which is now service-connected].  She has described this disability to VA medical providers, and in her testimony at her January 2013 and May 2016 hearings, as consisting of headaches as well as a "brain fog."

At a June 2010 VA neurological examination, the Veteran reported that her neurological symptoms consisted of severe headaches with nausea and sensitivity to light and sounds, and the VA examiner diagnosed her with migraine headaches.  At a June 2010 VA fibromyalgia examination, one manifestation of her fibromyalgia was noted to be headaches.

The Board finds that the competent evidence of record reasonably shows that the Veteran's current migraine headaches were caused by her [now] service-connected fibromyalgia.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the June 2010 VA fibromyalgia examiner - which the Board finds no reason to question, as such opinion is supported by the medical evidence of record) supports that there is a nexus between the Veteran's current migraine headaches and her [now] service-connected fibromyalgia.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed migraine headaches were caused by her [now] service-connected fibromyalgia.  Accordingly, secondary service connection for a neurological disability, diagnosed as migraine headaches, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a neurological disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]


ORDER

Service connection for a psychiatric disability, diagnosed as major depressive disorder, is granted.

Service connection for a low back disability, diagnosed as lumbar muscle spasm, is granted.

Service connection for a menstrual disability, diagnosed as uterine fibroids, status post hysterectomy, is granted.

Service connection for a right knee disability, diagnosed as right knee patellofemoral pain syndrome, is granted.

Service connection for a left knee disability, diagnosed as left knee patellofemoral pain syndrome, is granted.

Service connection for a right wrist disability, diagnosed as right wrist strain, is granted.

Service connection for a disability manifested by fatigue, diagnosed as insomnia, is granted.

Service connection for fibromyalgia is granted.

Service connection for a neurological disability, diagnosed as migraine headaches, as secondary to fibromyalgia, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


